DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement(s) (IDS) submitted on 7-17-2020, & 12-30-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgement made of the preliminary amendment(s) filed 7-17-2020.

Claim Rejections - 35 USC § 102



5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8 and 10-14  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (US 9,954,401).

Regarding claim 1 Yang e al teaches a sensor unit 120 mountable on a tire 300 inner surface (fig. 1) and including a sensor 120 configured to acquire tire information (col. 3 lines 30-35); and a power supply unit 110 mountable on a wheel 200; the power supply unit 110 including a power supply mechanism 112 configured to supply power to the sensor unit in a non-contact manner (col. 3 lines 40-67); and the sensor unit 120 including: a power reception mechanism 122  (col. 3 lines 40-67) configured to receive power from the power supply unit in a non-contact manner (col. 3 lines 1-67); and an information transmission unit  col. 4 lines 34-40) configured to wirelessly transmit acquired tire information (col. 4 lines 34-40).
	
Regarding claims 2 and 12 Yang et al teaches a power generation unit 112 configured to generate electrical energy by rotation or vibration of a tire during traveling (col. 4 lines 1-65), an electrical storage unit configured to store electrical energy generated by the power generation unit 112, and a power transmission unit 114 configured to transmit electrical energy stored in the electrical storage unit to the outside (col. 3 line 1-65 – col 4 lines 1-65)(fig. 5).

Regarding claims 5 and 11Yang et al teaches the sensor unit 120 is directly driven by power supplied from the power supply unit 110.

Regarding claims 6 and 13 Yang et al teaches the sensor unit 120  is bonded by vulcanization to an innerliner layer constituting the tire inner surface (fig. 4).

Regarding claims 8 and 14 Yang et al teaches the sensor unit  120 is disposed in the tire inner surface in the range from -90° to 900 with respect to a tire circumferential direction from a position of the power supply unit 110 in the tire circumferential direction (figs. 3-5).

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 7,  & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 9,954,401) in view of Adamson et al (US 2004/0211250).

Regarding claim 3 Yang et al teaches all of the basic features of the claimed invention however, Yang et al does not teach the power generation unit 112 includes an electret configured to generate power by a positional change of an electrode made by rotational movement or reciprocating movement. Adamson et al teaches the power generation unit 14 includes an electret configured to generate power by a positional change of an electrode 36 made by rotational movement or reciprocating movement (abstract)[0040][0045][claims 1-42].
	It would have been obvious to a person having ordinary skill in the art of tire monitoring apparatus before the effective filing date of the claimed invention to modify the wireless power generation system taught by Yang et al with an electret configured to generate power by a positional change of an electrode made by rotational movement or reciprocating movement as taught by Adammson et al for the purpose of t providing for a self-powered tire electronics system that is not dependent on replacement of batteries.

Regarding claim 4 Yang et al teaches all of the basic features of the claimed invention (i.e. wireless power generating). However Yang et al does not teach the sensor unit includes, as the power reception mechanism, an antenna configured to receive power supplied from the power supply unit, and the antenna is radially disposed in a surface of an innerliner layer constituting the tire 3Art Unit:iExaminer:Serial No.:Docket No.: 3138-913.PCT.USnner surface. Adammson et al teaches an antenna [0018] configured to receive power supplied from the power supply unit, and the antenna is radially disposed in a surface of an innerliner layer [0018][0042][0074][claim 16].
	It would have been obvious to a person having ordinary skill in the art of tire monitoring apparatus before the effective filing date of the claimed invention to modify the wireless power generation system taught by Yang et al with an antenna configured to receive power supplied from the power supply unit, and the antenna is radially disposed in a surface of an innerliner layer constituting the tire 3Art Unit:iExaminer:Serial No.:Docket No.: 3138-913.PCT.USnner surface as taught by Adammson et al for the purpose of transmitting and / or receiving tire data at optimal levels.

Regarding claims 7 & 13 Yang et al teaches all as modified by Adammson et al teaches all of the basic features of the claimed invention however, Yang et al as modified by Adammson et al does not explicitly teach an information reception unit configured to receive tire information transmitted from the sensor unit, and an information retransmission unit configured to retransmit the received tire information (interpreted as a transceiver). 
	Since Adammson et al at the very least discloses transmitter and receiver modules [0070]. For the purpose of exchanging tire related data, it would have been well within the scope of a person having ordinary skill in the art of tire information communication systems to employ any compliant transceiver, receiver, transmitter device readily available to the manufacturer.

7.	Claims 9 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 9,954,401) in view of Adamson et al (US 2004/0211250) as applied to claims 3, 4, 7,  & 13  above, and further in view of Peine et al (US 2016/0016445)

Regarding claims 9 & 15 Yang et al as modified by Adammson et al teaches all of the basic features of the claimed invention. However Yang et al as modified by Adamson et al does not teach the power supply unit is installed in a valve of the wheel. Peine et al teaches a tire pressure monitoring system that comprises a power supply unit 40 15 is installed in a valve [0038] of the wheel [0038]
	It would have been obvious to a person having ordinary skill in the art of tire monitoring apparatus before the effective filing date of the claimed invention to modify the wireless power generation system taught by Yang et al with as modified by Adammson et al with a power supply unit is installed in a valve of the wheel as taught by Peine et al for the purpose of securing a tire pressure monitoring arrangement to a tire / wheel assembly.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 9954401 B2 Method and apparatus for wireless power transmission
US 20210115969 A1 WHEEL HUB BEARING PROVIDED WITH A WIRELESS POWER TRANSFER DEVICE
US 20180222576 A1 SYSTEMS AND METHODS FOR VARIABLE GAP WIRELESS POWER AND COMMUNICATION
US 20130236038 A1 WIRELESS POWER TRANSMISSION
US 20120049620 A1 INDUCTIVE POWER TRANSFER FOR WIRELESS SENSOR SYSTEMS INSIDE A TYRE
US 20170144496 A1 Vehicle Positioning To Charge TPMS Batteries
US 8742912 B2 Self-powered sensor system for monitoring tire pressure
US 20110248846 A1 Wireless Sensing Module and Method of Operation
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856